Exhibit 99.1 ICO, Inc. Announces Financial Results for Second Quarter Ended March 31, 2008 HOUSTON, TEXAS, May 7, 2008 – ICO, Inc. (NASDAQ: ICOC), global producer of custom polymer powders and plastic film concentrates, today announced its results for the quarter ended March 31, Second Quarter Highlights · Revenues of $112.1 million, an increase of $17.4 million or 18% from the prior year · Volume growth of 2% compared to the second quarter of fiscal · Operating income of $8.6 million, up 26% year-over-year · Net income per share of $.18 fully diluted · Company announces relocation of New Jersey plant to Pennsylvania Second Quarter 2008 vs.
